NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued August 5, 2015
                               Decided September 14, 2015

                                          Before

                           DIANE P. WOOD, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

No. 15-1607

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 13-CR-772-9
LAMAR CUNNINGHAM,
    Defendant-Appellant.                           Elaine E. Bucklo,
                                                   Judge.

                                        ORDER

        Lamar Cunningham pleaded guilty to distributing—and conspiring to possess with
intent to distribute—heroin, crack cocaine, and marijuana, see 21 U.S.C. §§ 846, 841(a), and
was sentenced below his guidelines range to 128 months’ imprisonment. Cunningham
appeals, maintaining that the sentence is unreasonable because it overstates his criminal
record, which included two violent felonies he committed when he was fifteen years old and
resulted in him being designated as a career offender under the guidelines. But the judge at
sentencing took into consideration the harsh consequences that these early felonies had on
his guidelines calculations, and sentenced him significantly below his range of 188 to 235
months. We affirm.
No. 15-1607                                                                            Page 2

       Cunningham was arrested in 2011 for selling heroin, crack cocaine, and marijuana
and possessing a gun to protect his drug-selling business. For four months, until his arrest,
Cunningham sold drugs for the Imperial Insane Vice Lords, a violent gang that operated an
open-air drug market on Chicago’s west side. In 2013 Cunningham and 27 of his cohorts
were indicted on drug and related violence charges.

        The probation officer determined that Cunningham’s criminal history qualified him
as a career offender under U.S.S.G. § 4B1.1(b). This designation was based on two crimes he
was convicted of in 1996, when he was fifteen years old. First, he pleaded guilty to attempted
murder after shooting a man in the stomach and, as part of a plea agreement, was sentenced
as an adult. He then was convicted of aggravated sexual assault with a weapon (and again
tried as an adult). The judge ran Cunningham’s twenty-year sentence for the first crime
concurrently with his twenty-four-year sentence for the second. He was released from
prison on those charges in 2009. Cunningham’s career-offender designation meant that he
had a criminal-history category of VI. But even without the career-offender designation,
Cunningham’s thirteen criminal-history points would have placed him in that same
criminal-history category. The probation officer calculated a guidelines range of 188 to 235
months’ imprisonment based on Cunningham’s total offense level of 31 and criminal-history
category of VI.

      In both his sentencing memorandum and at the sentencing hearing, defense counsel
argued that the guideline range greatly overstated Cunningham’s criminal record. Counsel
emphasized that the crimes qualifying Cunningham as a career offender were committed
during a short period when he was only fifteen years old.

        The judge sentenced Cunningham below the guidelines to 128 months’
imprisonment. In response to the government’s argument that Cunningham should receive
a within-guidelines sentence, the judge said, “I really have trouble with the idea of saying
that for horrible crimes that a 15-year-old committed, and for which he has been punished,
that we should then take his punishment way above what it would be on this one.” The
judge expressed similar concerns when she later addressed Cunningham: “Leaving aside the
career offender thing here, your guideline range is really high for the amount of time you
were involved; and that is based on criminal history, even without this.” The drug crime was
serious, she emphasized, particularly because it involved guns. The sentence, she said, took
into account Cunningham’s need for education, drug abuse treatment, and his prompt
cooperation with the government, as well as her agreement that he should receive a
23-month reduction for the time he spent in state prison for this same drug crime.
No. 15-1607                                                                                 Page 3

        On appeal Cunningham contends that “the District Court misapplied the mandatory
factors under Title 18 U.S.C. § 3553(a) in that it failed to understand and consider the
argument that Lamar Cunningham’s criminal history was overstated.” Cunningham does
not dispute the guidelines calculations except to argue that his criminal-history category of
VI “overstates the seriousness of his criminal history” and that he should have been
assigned a criminal-history category of V.

        The judge did not misapply the 18 U.S.C. § 3553(a) factors. A below-guidelines
sentence like Cunningham’s is presumed reasonable, and to rebut that presumption
Cunningham needed to show that the judge’s reasoning was inconsistent with the § 3553(a)
factors. See United States v. Warner, 792 F.3d 847, 855–56 (7th Cir. 2015); United States v. Harris,
791 F.3d 772, 782 (7th Cir. 2015). And a judge has considerable discretion in determining
how much weight to give any factor. See United States v. Horton, 770 F.3d 582, 586 (7th Cir.
2014); United States v. Smith, 721 F.3d 904, 908 (7th Cir. 2013). Contrary to Cunningham’s
assertion, the judge understood and accepted his argument that his criminal record was
overstated. She found it troubling that he was designated a career offender (and even
without that designation, that he faced such a steep range) for crimes he committed when he
was fifteen years old. The judge also took into account other mitigating and aggravating
factors. She considered the seriousness of the crime, 18 U.S.C. § 3553(a)(2)(A), noting that
Cunningham had carried a gun, and that he had not been deterred by his previous time in
prison, 18 U.S.C. § 3553(a)(2)(B). In mitigation, she agreed that his criminal history was
overstated, and noted that his involvement in the drug sales was limited to four months and
that he promptly cooperated with the government. 18 U.S.C. § 3553(a)(1). Cunningham no
doubt preferred a deeper reduction, but nothing he argues undermines the judge’s
appropriate weighing of the § 3553(a) factors.

       Cunningham also asserts generally that he should have qualified for a
criminal-history category V, but he points to no reason why the court’s determination to
place him in category VI was unreasonable.

        Cunningham further criticizes the judge for relying on the same facts that she used to
calculate his guidelines range —drug quantity, firearm possession, and serious criminal
history—as she did in evaluating the seriousness of his offense for purposes of § 3553(a). But
this is not error. The sentencing statutes envision both the judge and the Sentencing
Commission as carrying out the § 3553(a) objectives. See Rita v. United States, 551 U.S. 338,
348 (2007). The same facts used to calculate Cunningham’s guidelines range could also be
relevant for weighing certain § 3553(a) factors.

                                                                                      AFFIRMED.